Case 1:19-cv-00197-REB-NRN Document 74 Filed 06/17/21 USDC Colorado Page 1 of 15




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                   Judge Robert E. Blackburn

   Civil Action No. 19-cv-00197-REB-NRN

   TINA MEHAFFEY,

           Plaintiff,

   v.

   NAVIENT SOLUTIONS, LLC,

           Defendant.


                                                  ORDER

   Blackburn, J.

           The matters before me are (1) Plaintiff’s Motion for Summary Judgment

   [#59],1 filed September 11, 2020; and (2) Defendant’s Cross-Motion for Summary

   Judgment and Incorporated Memorandum of Law [#64], filed October 1, 2020. I

   grant defendant’s motion, deny plaintiff’s motion, and dismiss plaintiff’s claims herein.

                                            I. JURISDICTION

           I have jurisdiction over this matter pursuant to 28 U.S.C. § 1331 (federal

   question).

                                     II. STANDARD OF REVIEW

           Summary judgment is proper when there is no genuine dispute as to any material

   fact and the movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a);



           1
              “[#59]” is an example of the convention I use to identify the docket number assigned to a
   specific paper by the court’s case management and electronic case filing system (CM/ECF). I use this
   convention throughout this order.
Case 1:19-cv-00197-REB-NRN Document 74 Filed 06/17/21 USDC Colorado Page 2 of 15




   Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265

   (1986). A dispute is “genuine” if the issue could be resolved in favor of either party.

   Matsushita Electric Industrial Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586,

   106 S.Ct. 1348, 1356, 89 L.Ed.2d 538 (1986); Farthing v. City of Shawnee, 39 F.3d

   1131, 1135 (10th Cir. 1994). A fact is “material” if it might reasonably affect the outcome

   of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505,

   2510, 91 L.Ed.2d 202 (1986); Farthing, 39 F.3d at 1134.

           A party who does not have the burden of proof at trial must show the absence of

   a genuine factual dispute. Concrete Works, Inc. v. City & County of Denver, 36 F.3d

   1513, 1517 (10th Cir. 1994), cert. denied, 115 S.Ct. 1315 (1995). By contrast, a movant

   who bears the burden of proof must submit evidence to establish every essential

   element of its claim or affirmative defense. See In re Ribozyme Pharmaceuticals, Inc.

   Securities Litigation, 209 F.Supp.2d 1106, 1111 (D. Colo. 2002). In either case, once

   the motion has been properly supported, the burden shifts to the nonmovant to show, by

   tendering depositions, affidavits, and other competent evidence, that summary

   judgment is not proper. Concrete Works, 36 F.3d at 1518.2 All the evidence must be

   viewed in the light most favorable to the party opposing the motion. Simms v.

   Oklahoma ex rel Department of Mental Health and Substance Abuse Services, 165

   F.3d 1321, 1326 (10th Cir.), cert. denied, 120 S.Ct. 53 (1999).


           2
             However, the fact that the parties have filed cross-motions for summary judgment does not
   necessarily indicate summary judgment is proper. See Atlantic Richfield Co. v. Farm Credit Bank of
   Wichita, 226 F.3d 1138, 1148 (10th Cir. 2000); James Barlow Family Ltd. Partnership v. David M.
   Munson, Inc., 132 F.3d 1316, 1319 (10th Cir. 1997); see also Buell Cabinet Co. v. Sudduth, 608 F.2d
   431, 433 (10th Cir. 1979) (“Cross-motions for summary judgment are to be treated separately; the denial of
   one does not require the grant of another.”).

                                                       2
Case 1:19-cv-00197-REB-NRN Document 74 Filed 06/17/21 USDC Colorado Page 3 of 15




                                       III. ANALYSIS

          This case arises from a series of phone calls defendant Navient Solutions, LLC

   (“Navient”) made to a telephone number (the “-2283 number”) which had been listed by

   Alexis Whitcomb on a 2014 application for a Federal Stafford Loan. Although Ms.

   Whitcomb, as part of her application, gave consent for Navient to contact her about the

   debt at that number, plaintiff, Tina Mehaffey, to whom the number was reassigned in

   July 2018, did not.

          Between July 11 and November 16, 2018, Navient placed 34 calls to the -2283

   number, using a prerecorded message. Ms. Mehaffey alleges that after receiving

   approximately five of these calls, she told Navient it had the wrong phone number;

   Navient counters that its call records do not show Ms. Mehaffey spoke to an agent in

   the time period she claims this notice was given. However, the parties do not dispute

   that on October 2, 2018, Ms. Mehaffey did speak to an agent and relayed that Navient

   had the wrong number. Nevertheless, because the agent failed to take all the steps

   necessary to invalidate the number at that time, Navient placed another twenty phone

   calls to the -2283 number thereafter. Claiming these communications violated the

   Telephone Consumer Protection Act of 1991 (“TCPA”), 47 U.S..C. § 227, Ms. Mehaffey

   filed this lawsuit.

          There is no question that Ms. Mehaffey can prove the essential elements of a

   claim under the TCPA. See Rallo v. Palmer Administrative Services, Inc., 2019 WL

   1468411 at *2 (D. Colo. Apr. 3, 2019) (essential elements of a TCPA claim are (1) that

   the defendant made a call; (2) using any automatic telephone dialing system or an



                                              3
Case 1:19-cv-00197-REB-NRN Document 74 Filed 06/17/21 USDC Colorado Page 4 of 15




   artificial or prerecorded voice; (3) to the plaintiff’s cell phone). Each violation of the

   statute carries a penalty of either actual damages or $500, whichever is greater, and

   willful or knowing violations of the statute may incur an additional penalty up to three

   times the amount of damages. 47 U.S.C. § 227(b)(3)(B). See also LaVigne v. First

   Community Bancshares, Inc., 215 F.Supp.3d 1138, 1141 (D.N.M. 2016). The only

   real question, therefore, is whether Navient’s affirmative defense is viable.3 I find that it

   is.

           As originally enacted in 1991, the prohibition of the TCPA on “robocalls” was

   universal.4 See Barr v. American Association of Political Consultants, Inc., – U.S.

   –, 140 S.Ct. 2335, 2344, 207 L.Ed.2d 784 (2020) [hereinafter “AAPC”] (“In plain

   English, the TCPA prohibited almost all robocalls to cell phones.”). As part of the

   Bipartisan Budget Act of 2015, however, Congress amended this section to provide an

   exception for calls “made solely to collect a debt owed to or guaranteed by the United

   States.” Pub. L. No. 114-74 § 301, 129 Stat. 584, 588 (Nov. 2, 2015). All the calls

   which are the subject of this lawsuit were made while the exception was part of the

   statute.

           Navient relied on the government debt exception in support of its prior summary

   judgment motion, and I agreed that it was entitled to the benefit of the exception.

   (Order at 2-3 [#53], filed February 13, 2021.) Nevertheless, I noted that at least two



           3
            Navient argues also that it had the consent of its customer (Ms. Whitcomb) to contact her.
   Given my resolution of its other arguments, I do not consider this issue.
           4
             Certain limited regulatory exceptions authorized by the Federal Communications Commission
   are not implicated by the present motions.

                                                      4
Case 1:19-cv-00197-REB-NRN Document 74 Filed 06/17/21 USDC Colorado Page 5 of 15




   federal circuit courts recently had found the government debt exception unconstitutional

   as a content-based restriction on free speech. Given that the United States Supreme

   Court was poised imminently to hear arguments in these cases, I denied the parties’

   cross-motions for summary judgment and stayed the case pending further guidance

   from the Court. (Id. at 4-6.)

           Subsequently, the Court issued its relevant decision in AAPC. It agreed with the

   lower court’s determination that the government debt exception constituted a content-

   based restriction on the First Amendment right of free speech which did not withstand

   scrutiny. Although six Justices agreed with that conclusion, the decision was deeply

   fractured. Writing for the plurality, Justice Kavanaugh, joined by Chief Justice Roberts

   and Justice Alito, found the exception failed under either strict or intermediate scrutiny,

   but concluded the offending provision could be severed from the remainder of the

   statute, leaving the TCPA as originally enacted intact. AAPC, 140 S.Ct. at 2343. Four

   additional justices concurred in that result. See id. at 2357 (Sotomayor, J.); id. at 2363

   (Breyer, J., joined by Ginsburg and Kagan, JJ.).5 Justice Gorsuch, joined by Justice

   Thomas, agreed the law was unconstitutional, but dissented from the conclusion that

   severance was the proper remedy in the context of the case. Id. at 2366 (Gorsuch, J.,

   concurring in part and dissenting in part).

           Although obliquely acknowledging the issue, the Court did not decide whether the

   effect of its ruling should operate only prospectively, so that defendants such as Navient

   who made calls in reliance on the government debt exception while it was still part of


           5
              Justice Breyer would have held that the exception survived intermediate scrutiny and was thus
   constitutional. See AAPC, 140 S.Ct. at 2362-63.

                                                       5
Case 1:19-cv-00197-REB-NRN Document 74 Filed 06/17/21 USDC Colorado Page 6 of 15




   the TCPA could continue to claim the benefit thereof. In Part III.B.3. of his plurality

   opinion, Justice Kavanaugh parenthetically noted that

                   although our decision means the end of the government-
                   debt exception, no one should be penalized or held liable for
                   making robocalls to collect government debt after the
                   effective date of the 2015 government-debt exception and
                   before the entry of final judgment by the District Court on
                   remand in this case, or such date that the lower courts
                   determine is appropriate.

   Id. at 2355 n.12. Yet only the three justices who signed on to the entirety of Justice

   Kavanaugh’s opinion concurred in that view; the four Justices who concurred only in the

   result did not. For his part, Justice Gorsuch in dissent pointed out that “a holding that

   shields only government-debt collection callers from past liability under an admittedly

   unconstitutional law would wind up endorsing the very same kind of content

   discrimination we say we are seeking to eliminate.” Id. at 2366 (Gorsuch, J., concurring

   in part and dissenting in part) (emphasis in original).

           Obviously, both these statements are dicta, and therefore not binding, even if

   either one had garnered the approbation of a majority of the Justices.6 See Cohens v.

   Virginia, 19 U.S. (6 Wheat.) 264, 399, 5 L.Ed. 257 (1821) ("general expressions" in an

   opinion which "go beyond the case . . . may be respected, but ought not to control the

   judgment in a subsequent suit when the very point is presented for decision"); Obiter

   dictum, BLACK'S LAW DICTIONARY (10th ed. 2014) (“A judicial comment made while

           6
               If either one of these statements had been included in a majority opinion, the fact that it
   constituted dicta would not preclude that statement from having particular force. For "there is dicta, and
   then there is Supreme Court dicta." Schwab v. Crosby, 451 F.3d 1308, 1325 (11th Cir. 2006), cert.
   denied, 127 s.Ct. 1126 (2007) (citation omitted). "Supreme Court dicta have a weight that is greater than
   ordinary judicial dicta as prophecy of what the court might hold; accordingly we do not blandly shrug them
   off because they were not a holding." United States v. Montero-Camargo, 208 F.3d 1122, 1133 n.17 (9th
   Cir.), cert. denied, 121 S.Ct. 211 (2000) (citation and internal quotation marks omitted)

                                                       6
Case 1:19-cv-00197-REB-NRN Document 74 Filed 06/17/21 USDC Colorado Page 7 of 15




   delivering a judicial opinion, but one that is unnecessary to the decision in the case and

   therefore not precedential (although it may be considered persuasive).”). As neither of

   these pronouncements was issued in an opinion whose rationale garnered the support

   of a majority of the Court, the effort to discern which of these opposing statements is

   more persuasive presents particularly complex and difficult questions. The effort to

   resolve those questions has been hampered in this case because neither of the parties

   apparently appreciated or acknowledged these issues, much less bothered to address

   them. I therefore find I must return to first principles.7

             To begin, I note that judicial decisions apply retroactively. The Constitution

   entrusts to the legislative branch the power to make law, U.S. CONST. art. I, § 1, while it

   is “the province and duty of the judicial department to say what the law is,” Marbury v.

   Madison, 5 U.S. (1 Cranch) 137, 177, 2 L.Ed. 60 (1803). Thus “[a] judicial construction

   of a statute is an authoritative statement of what the statute meant before as well as

   after the decision of the case giving rise to that construction;” in other words, the Court’s

   decision reveals “what [the statute] had always meant.” Rivers v. Roadway Express,

   Inc., 511 U.S. 298, 312-13 & n.12, 114 S.Ct. 1510, 1519 & n.12, 128 L.Ed.2d 274

   (1994). Accordingly, “an unconstitutional statutory amendment is a nullity and void

   when enacted[.]” AAPC, 140 S.Ct. at 2353 (quoting Frost v. Corporation

   Commission of Oklahoma, 278 U.S. 515, 526-27, 49 S.Ct. 235, 239, 73 L.Ed. 483




             7
                 My staff attorney will forward the bill for her services to counsel in due time – not that she’s
   bitter.

                                                             7
Case 1:19-cv-00197-REB-NRN Document 74 Filed 06/17/21 USDC Colorado Page 8 of 15




   (1929)) (internal quotation marks omitted).8 See also Reynoldsville Casket Co. v.

   Hyde, 514 U.S. 749, 752, 115 S.Ct. 1745, 1748, 131 L.Ed.2d 820 (1995) (“[W]hen (1)

   the Court decides a case and applies the (new) legal rule of that case to the parties

   before it, then (2) it and other courts must treat that same (new) legal rule as

   ‘retroactive,’ applying it, for example, to all pending cases, whether or not those cases

   involve predecision events.”); Harper v. Virginia Department of Taxation, 509 U.S.

   86, 97, 113 S.Ct. 2510, 2517, 125 L.Ed.2d 74 (1993) (“When this Court applies a rule of

   federal law to the parties before it, that rule is the controlling interpretation of federal law

   and must be given full retroactive effect in all cases still open on direct review and as to

   all events, regardless of whether such events predate or postdate our announcement of

   the rule.”). Because the AAPC Court found the government debt exception

   unconstitutional, it is as if that exception had never existed at all. Without the benefit of

   the exception, the calls Navient placed to Ms. Mehaffey violated the TCPA.

           The next question which naturally arises, and which Justice Kavanaugh’s

   footnote anticipated, concerns how to account for Navient’s reliance on the exception

   which was still part of the statute at the time the calls were made. On the face of it,

   Navient’s bare reliance would seem to be sufficient in itself to prevent the court from

   holding it liable for calls which facially were permissible at the time they were placed.

   See, e.g., Pinsky v. Duncan, 79 F.3d 306, 313 (2nd Cir. 1996) (“There is common law


           8
              The Supreme Court itself can declare a ruling to apply only prospectively “in an appropriate
   case” and “in the interest of justice,” based on considerations of “the prior history of the rule in question, its
   purpose and effect, and whether retrospective operation will further or retard its operation.” Linkletter v.
   Walker, 381 U.S. 618, 628, 629, 85 S.Ct. 1731, 1737, 1738, 14 L.Ed.2d 601 (1965). Of course, that was
   the thrust of footnote 12 of the AAPC plurality opinion, which does not definitively answer the question
   before me.

                                                           8
Case 1:19-cv-00197-REB-NRN Document 74 Filed 06/17/21 USDC Colorado Page 9 of 15




   authority that it is objectively reasonable to act on the basis of a statute not yet held

   invalid.”); Hanover Shoe, Inc. v. United Shoe Machinery Corp., 377 F.2d 776, 789

   (3rd Cir. 1967) (“In civil cases, . . . it is appropriate to recognize that businessmen must

   rely upon counsel, who in turn are guided by the existing precedents (and statutes) in

   making difficult decisions on the effect of the [] laws on specific business conduct.”),

   rev'd on other grounds, 88 S.Ct. 2224 (1968).

          Despite its intuitive appeal, this argument is misplaced. Claims of reliance, “often

   present when prior law is overruled,” are “insufficient to deny retroactive application of a

   new legal rule.” Reynoldsville Casket Co., 115 S. Ct. at 1749. In the civil context, at

   least, a law may “impose a new duty or liability based on past acts” and that change “is

   not unlawful solely because it upsets otherwise settled expectations.” Usery v. Turner

   Elkhorn Mining Co., 428 U.S. 1, 16, 96 S.Ct. 2882, 2893, 49 L.Ed.2d 752 (1976).

   “[W]e can scarcely permit the substantive law [to] shift and spring according to the

   particular equities of [individual parties'] claims of actual reliance on an old rule and of

   harm from a retroactive application of the new rule.” Harper, 113 S. Ct. at 2517

   (citation and internal quotation marks omitted).

          The analysis is different, however, when a party is facing potential criminal

   liability for past acts which subsequently have been determined to be unlawful.

   “Elementary notions of fairness enshrined in our constitutional jurisprudence dictate that

   a person receive fair notice not only of the conduct that will subject him to punishment,

   but also of the severity of the penalty that a State may impose.” BMW of North

   America, Inc. v. Gore, 517 U.S. 559, 574, 116 S.Ct. 1589, 1598, 134 L.Ed.2d 809



                                                 9
Case 1:19-cv-00197-REB-NRN Document 74 Filed 06/17/21 USDC Colorado Page 10 of 15




   (1996). Thus, due process prohibits application of an unforseen criminal penalty to

   conduct which at the time taken was lawful:

                   [A]n unforeseeable judicial enlargement of a criminal statute,
                   applied retroactively, operates precisely like an ex post facto
                   law, such as Art. I, § 10, of the Constitution forbids. An ex
                   post facto law has been defined by this Court as one that
                   makes an action done before the passing of the law, and
                   which was innocent when done, criminal; and punishes such
                   action, or that aggravates a crime, or makes it greater than it
                   was, when committed. If a state legislature is barred by the
                   Ex Post Facto Clause from passing such a law, it must follow
                   that a State Supreme Court is barred by the Due Process
                   Clause from achieving precisely the same result by judicial
                   construction. The fundamental principle that the required
                   criminal law must have existed when the conduct in issue
                   occurred, must apply to bar retroactive criminal prohibitions
                   emanating from courts as well as from legislatures. If a
                   judicial construction of a criminal statute is unexpected and
                   indefensible by reference to the law which had been
                   expressed prior to the conduct in issue, it must not be given
                   retroactive effect.

   Bouie v. City of Columbia, 378 U.S. 347, 353-54, 84 S.Ct. 1697, 1702-03, 12 L.Ed2d

   894 (1964) (internal citations, quotation marks, and footnote omitted).9

           As “‘private fines’ intended to punish the defendant and to deter future

   wrongdoing,” punitive damages are “quasi-criminal” in nature. Cooper Industries, Inc.

   v. Leatherman Tool Group, Inc., 532 U.S. 424, 432, 121 S.Ct. 1678, 1683, 149

   L.Ed.2d 674 (2001). See also Juarez v. Menard, Inc., 366 F.3d 479, 481 (7th Cir.



           9
              Indeed, although not required to address the issue on the facts before them, several courts
   considering the parameters of the AAPC decision have noted the potential due process issues implicated
   by applying it to parties in Navient’s position. See, e.g., Miles v. Medicredit, Inc., – F.Supp.3d –, 2021
   WL 1060105 at *3 (E.D. Mo. Mar. 18, 2021); Stoutt v. Travis Credit Union, 2021 WL 99636 at *4 n.2
   (E.D. Cal. Jan. 12, 2021), motion to certify appeal granted, 2021 WL 1143612 (E.D. Cal. Mar. 25,
   2021); Lindenbaum v. Realgy, LLC, 497 F.Supp.3d 290, 298 (N.D. Ohio 2020), appeal filed (No. 20-
   4252) (6th Cir. Nov. 30, 2020); Trujillo v. Free Energy Savings Company, LLC, 2020 WL 8184336 at *4
   (C.D. Cal, Nov. 20, 2020).

                                                       10
Case 1:19-cv-00197-REB-NRN Document 74 Filed 06/17/21 USDC Colorado Page 11 of 15




   2004); Simpson v. Pittsburgh Corning Corp., 901 F.2d 277, 282 (2nd Cir.), cert.

   dismissed, 111 S.Ct. 27 (1990). For this reason, “[r]etroactive imposition of punitive

   damages would raise a serious constitutional question.” Landgraf v. USI Film

   Products, 511 U.S. 244, 281, 114 S.Ct. 1483, 1505, 128 L.Ed.2d 229 (1994). See also

   De Veau v. Braisted, 363 U.S. 144, 160, 80 S.Ct. 1146, 1155, 4 L.Ed.2d 1109 (1960)

   (“The mark of an ex post facto law is the imposition of what can fairly be designated

   punishment for past acts”). The question thus is whether the damages available under

   the TCPA can be said to constitute punitive damages.10

           Because the issue is easier to resolve, I look first to the TCPA’s treble damages

   provision. “The very idea of treble damages reveals an intent to punish past, and to

   deter future, unlawful conduct, not to ameliorate the liability of wrongdoers.” Texas

   Industries, Inc. v. Radcliff Materials, Inc., 451 U.S. 630, 639, 101 S.Ct. 2061, 2066,

   68 L.Ed.2d 500 (1981). See also Louis Vuitton S.A. v. Spencer Handbags Corp.,

   765 F.2d 966, 972 (2nd Cir. 1985) (retroactive application of treble damages provisions

   of Trademark Counterfeiting Act of 1984 “would present a potential ex post facto

   problem”). Granted, treble damages provisions exist along a continuum between

   punitive and remedial. See PacifiCare Health Systems, Inc. v. Book, 538 U.S. 401,

   405, 123 S.Ct. 1531, 1535, 155 L.Ed.2d 578 (2003). Thus, for example, because treble

   damages under section 4 of the Clayton Act “make[] awards available only to injured



           10
               The fact that the TCPA is a civil statute is not determinative. See Giaccio v. State of
   Pennsylvania, 382 U.S. 399, 402, 86 S.Ct. 518, 520, 15 L.Ed.2d 447 (1966) (“Both liberty and property
   are specifically protected by the Fourteenth Amendment against any state deprivation which does not
   meet the standards of due process, and this protection is not to be avoided by the simple label a State
   chooses to fasten upon its conduct or its statute.”).

                                                      11
Case 1:19-cv-00197-REB-NRN Document 74 Filed 06/17/21 USDC Colorado Page 12 of 15




   parties, and measure[] the awards by a multiple of the injury actually proved,” they have

   been found to be “designed primarily as a remedy.” Brunswick Corp. v. Pueblo

   Bowl-O-Mat, Inc., 429 U.S. 477, 485-86, 97 S.Ct. 690, 696, 50 L.Ed.2d 701 (1977).



            Those considerations do not pertain under the TCPA. Aside from the fact that

   such treble damages are not tied to any notion of compensation for actual harm a

   plaintiff has suffered, they are available only on proof of willful or knowing violation of

   the law, which indicates an intent to punish such violations beyond the scope of what is

   ordinarily permitted under the statute. 47 U.S.C. § 227(b)(3)(B). I thus conclude the

   treble damages provisions of the TCPA are the functional equivalent of punitive

   damages. See Franklin v. Navient, Inc., 2021 WL 1535575 at *6 (D. Del. April 19,

   2021).

            Obviously, Navient could not have known it was violating the TCPA, let alone

   willfully have done so, when, at the time it placed these phone calls in 2018, the

   government debt exception was part of the statute. Yet where quasi-criminal punitive

   penalties are sought, due process demands a party have notice that its conduct will

   subject it to liability.11 See Bouie 84 S.Ct. at 1703. Accordingly, unless the

   unconstitutionality of the government debt exception was foreseeable, the imposition of

   treble damages on Navient would violate due process.

            I cannot find that Navient should have foreseen the change in the law which


            11
               Moreover, awarding treble damages retrospectively would not serve the legitimate purposes of
   punitive damages to deter conduct or affix appropriate blame. See Usery, 96 S.Ct. at 2893 (Court would
   “hesitate to approve the retrospective imposition of liability on any theory of deterrence or
   blameworthiness”) (internal citations omitted).

                                                     12
Case 1:19-cv-00197-REB-NRN Document 74 Filed 06/17/21 USDC Colorado Page 13 of 15




   AAPC wrought. Because Congress has “not just the right but the duty to make its own

   informed judgment on the meaning and force of the Constitution,” its laws are entitled to

   a presumption of validity, City of Boerne v. Flores, 521 U.S. 507, 535, 117 S.Ct. 2157,

   2171, 138 L.Ed.2d 624 (1997). See also United States ex rel. Clark v. Anderson,

   502 F.2d 1080, 1082 (3rd Cir. 1974) (unconstitutional statute does not afford “notice of

   its own invalidity”). Navient was entitled to the benefit of this presumption prior to the

   Supreme Court’s decision in AAPC. It could not have foreseen, and was not required to

   foresee, that the exception would be found unconstitutional.12 Retroactively applying

   AAPC to Ms. Mehaffey’s request for treble damages would deprive Navient of the due

   process to which it is entitled before being subjected to an award of quasi-criminal

   damages. I thus find and conclude that Navient is entitled to summary judgment as to

   Ms. Mehaffey’s request for treble damages.

           This determination still leaves the question whether these same precepts apply




           12
               I roundly reject Ms. Mehaffey’s wholly unsupported suggestion that Navient should have known
   the government debt exception was on shaky ground based on a handful of earlier district court cases
   questioning its constitutionality. (See Plf. Motion at 15-16 [#59, filed September 11, 2020; Plf. Resp. Br.
   at 15 n.9 [#66], filed October 15, 2020.) Assuming arguendo that anything short of a definitive
   pronouncement from the United States Supreme Court could constitute adequate notice for purposes of
   due process, none of the cases Ms. Mehaffey cites has anything like the kind of precedential force with
   which she imbues them. In four of the five allegedly consequential cases, although the district courts
   found the government debt exception to be a content-based restriction on speech, they nevertheless
   concluded it survived strict scrutiny. Gallion v. Charter Communications Inc., 287 F.Supp.3d 920, 925
   (C.D. Cal. 2018), aff'd, 772 Fed. Appx. 604 (9th Cir. 2019); Mejia v. Time Warner Cable Inc., 2017 WL
   3278926 at *17 (S.D.N.Y. Aug. 1, 2017); Holt v. Facebook, Inc., 240 F.Supp.3d 1021, 1032 (N.D. Cal.
   2017), appeal filed (No. 17-80086) (9th Cir. May 12, 2017); Brickman v. Facebook, Inc., 230 F.Supp.3d
   1036, 1045-49 (N.D. Cal. 2017), appeal filed (No. 17-80080) (9th Cir. May 9, 2017). In the fifth case, the
   court merely assumed arguendo that the exception constituted a content-based distinction that could not
   survive strict scrutiny. Sliwa v. Bright House Networks, LLC, 2018 WL 1531913 at *5 (M.D. Fla. Mar.
   29, 2018).

                                                       13
Case 1:19-cv-00197-REB-NRN Document 74 Filed 06/17/21 USDC Colorado Page 14 of 15




   to Ms. Mehaffey’s request for statutory damages of $500 per violation.13 I find they do.

   The Tenth Circuit, in the context of determining whether an insurer had a duty to defend

   its insured from a lawsuit seeking statutory damages under the TCPA, held that

   ““penalties in excess of actual damage are penal.” Ace American Insurance Co. v.

   Dish Network, LLC, 883 F.3d 881, 891 (10th Cir. 2018) (citation and internal quotation

   marks omitted). In addition, another court in this district previously found the TCPA to

   be a penal statute in determining whether the right to assign a claim thereunder was

   permissible. US Fax Law Center, Inc. v. iHire, Inc., 362 F.Supp.2d 1248, 1253 (D.

   Colo. 2005).

           Admittedly, this view may reflect a minority position. See Penzer v.

   Transportation Ins. Co., 545 F.3d 1303, 1310 (11th Cir. 2008) (“[M]ost courts have

   found that the TCPA is not a penal statute;” citing cases); Melrose Hotel Co. v. St.

   Paul Fire & Marine Insurance Co., 432 F.Supp.2d 488, 509 n.10 (E.D. Pa. 2006)

   (“Most courts that have considered the issue have held that the TCPA is not a penal

   statute;” citing cases), aff'd, 503 F.3d 339 (3rd Cir. 2007). Nevertheless, lacking clearer

   or more persuasive authority – and in the complete absence of even a recognition of the

   salient issues, let alone any argument, from the parties – I conclude I am bound to

   adhere to the pronouncements of the Tenth Circuit and find the statutory damages

   provision of the TCPA constitutes a penalty. See Franklin, 2021 WL 1535575 at *6

   (finding both statutory and treble damages under the TCPA to constitute quasi-criminal


           13
              Ms. Mehaffey’s complaint contains no request for actual damages, and despite reference to
   her deposition testimony that she found the calls “aggravating” to the point where she “didn't even want to
   answer the phone anymore” (Plf. Motion App., Exh. A at 30), she does not request or attempt to
   substantiate any actual damages in her summary judgment motion either.

                                                       14
Case 1:19-cv-00197-REB-NRN Document 74 Filed 06/17/21 USDC Colorado Page 15 of 15




   punitive damages and denying retroactive imposition of same as a violation of due

   process).

          Thus, as with treble damages, because due process forbids the imposition of

   quasi-criminal penalties on a party who lacked notice that its conduct would subject it to

   liability, Navient is entitled to summary judgment on this aspect of Ms. Mehaffey’s claim

   as well.



                                         IV. ORDERS

          THEREFORE, IT IS ORDERED as follows:

          1. That Plaintiff’s Motion for Summary Judgment [#59], filed September 11,

   2020, is denied;

          2. That Defendant’s Cross-Motion for Summary Judgment and

   Incorporated Memorandum of Law [#64], filed October 1, 2020, is granted;

          3. That the claims of the plaintiff are dismissed with prejudice;

          4. That judgment with prejudice shall enter on behalf of defendant, Navient

   Solutions, LLC, and against plaintiff, Tina Mehaffey, all claims for relief and causes of

   action asserted herein; and

          5. That this case is closed.

          Dated June 17, 2021, at Denver, Colorado.

                                                    BY THE COURT:




                                               15
